Title: To George Washington from William Graham, 7 December 1796
From: Graham, William
To: Washington, George


                        
                            Sir,Liberty Hall Dec. 7th 1796.
                        
                         
                        We have lately heard of your generous, & disinterested conduct in
                            refusing, as private emolument, the shares in the Patomak and James’ River Companies
                            presented to you by the Legislature of Virginia, as a testimony of their approbation &
                            gratitude. We have also been informed of the wise, and benificent purposes to which you would have the profits arising from these shares applied; the
                            endowment of a Seminary, on the waters of each of these Rivers, for the education of Youth;
                            & that you referred the appropriation of the shares in the James’ River Company to
                            the wisdom of the Legislature of Virginia, who, after deliberating upon the important
                            subject, agreed that the whole should be appropriated to one Seminary Up the country; but
                            some difference of opinion arising respecting the particular place to which it should be
                            applied—referred the ultimate decision to your Excellency. Supposing our information just,
                            we are constrained by the duty we owe the Public, as well as the Seminary we have long had
                            the honor to patronize, to address you upon this very interesting subject. And here we
                            cannot think it proper to pray you to grant the donation, for the support of Education in
                            this seminary, as a matter of honor or emolument to ourselves, or of emolument to the
                            Vicinity where it stands: this would be selfish and invidious, & inconsistent with
                            the feelings of that mind which always overlooks private interest to embrace &
                            secure the public good: We beg leave to state only a few facts for your Excellency’s information
                            that you may be enabled to decide the important question with greater precision. From a
                            conviction of the necessity of a public Seminary to complete the education of Youth in this
                            upper part of the State, as early as the year Seventy six, a seminary (before conducted in
                            these parts under the form of a Grammar school) received the nominal Title of an Academy;
                            and money was collected to purchase the beginnings of a Library, & some of the most
                            essential parts of a mathematical & philosophical apparatus. The question then was
                            where the Seminary should be fixed. Staunton was proposed by some to be the proper place;
                            being the most ancient & populous Town, and nearest the centre of population, in the
                            upper part of the State, as it then stood. But considering that a public Seminary, which was
                            to be of permament duration, and general utility, ought not to be affected by local
                            circumstances, arising from temporary causes; and viewing the extensive lands, upon the
                            drains of Holstein to the South West, & of the Kanaway to the West, we were of
                            opinion that the time was not far distant when the population upon these lands would equal
                            if not exceed the population upon the drains of the Patomak to the North East, upon one of
                            which drains Staunton stands—we therefore considered the waters of James’ River as forming a
                            kind of natural and common centre: We also felt a conviction that the extensive, and fertile
                            lands upon this Stream would, at a period not far remote, point out the necessity, and
                            practicability, of rendering its branches navigable above the mountains; & we have
                            been happy in seeing our expectations realizing every day.
                        From these considerations we concluded that some spot in that track which is
                            now Rockbridge County would be the proper place; We therefore organized the Seminary, and
                            set it in motion, hoping that the public would one day aid our exertions, and enable us to
                            perfect what had been honestly begun. Thro’ the calamaties of a long and dangerous war, and
                            the deceptions of a paper currency, together with other misfortunes, very considerable
                            obstructions were experienced; but being happy in able, and dilligent Teachers, we were
                            enabled to preserve the Academy in a state of considerable reputation: In the year eighty two
                            we were aided by an act of incorporation, from our State Legislature which was the first
                            that was granted after the Revolution.
                        In the year ninety three it became necessary to fix upon the spot where
                            permament buildings should be erected—which was determined to be in that fine tract of
                            country known by the name of the Woods’ Creek lands, in the Forks of James’ River, one mile from the navigation of the North branch, and on an eminence
                            about three quarters of a mile from Lexington, so that whilst the Academy enjoys an
                            extensive prospect of the circumjacent country and a full view of the Town it possesses,
                            agreeably to the great design of its institution, a calm and undisturbed retirement for
                            study: The situation of the neighborhood for health and fertility as well as for
                            pleasantness yields to no high lands in the upper parts of the State.
                        If we have had accurate information of the state of the dispute (as it lately
                            existed in our State-Legislature) concerning the fixing on a proper place, their general sentiment tended to confirm the propriety of our
                            original choice. It is said Fincastle on the one side and Staunton on the other were the
                            extremes which made any vigorous claim—Fincastle is situate 37 miles South west from Liberty
                            Hall; and Staunton 33 North east: Liberty Hall therefore is in the centre as near as local
                            circumstances would admit.
                        One fact more we would beg leave to mention—In the year ninety three by
                            voluntary contributions and some sacrafice of private property we were enabled to erect
                            plain but neat buildings sufficiently capacious to accommodate between 40 & 50
                            Students—The business of education is now in full train, and the Seminary in as high
                            reputation as could be expected without funds. 
                        Many young Gentlemen have completed their education here who are now serving
                            their Country with reputation & usefulness in different professional departments;
                            and a number are at present collected from distant parts of the country for the same end.
                            The buildings and furniture of the Academy could not be estimated at much less than two
                            thousand pounds—If the seat of the Academy is changed the young Gentlemen must for some time
                            be interrupted in their studies, and the buildings totally lost, as they can be applied to
                            no other purpose—The destruction of so much property, procured with considerable
                            difficulty, unless a much greater preponderating good can be secured to the public, will
                            doubtless be seriously weighed. As the public good is the only object which can influence
                            your determination, it is unnecessary to add any thing farther, but, fully confiding in
                            your wisdom, we shall entirely acquiesce in your decision.
                        That all possible happiness present & future may attend your person and
                            every public blessing your administration is the desire & prayer of your
                            Excellency’s humble servts. By order—& in behalf of the Board
                        
                            Wm Graham Ch.
                            Sam. Houston C.B.T.
                            
                            
                    